UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8002


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON J. TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00373-REP-1)


Submitted:   May 22, 2014                        Decided:    May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton J. Tucker, Appellant Pro Se.     Michael Arlen Jagels,
Special Assistant United States Attorney, Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clifton J. Tucker appeals the district court’s order

denying relief on his motion for reduction in sentence pursuant

to 18 U.S.C. § 3582(c) (2012).            We have reviewed the record and

find   no   reversible    error.      Accordingly,   we     affirm    for   the

reasons stated by the district court.            United States v. Tucker,

No. 3:09-cr-00373-REP-1 (E.D. Va. Sept. 11, 2013).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2